Citation Nr: 0005107	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-45 571	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for a left wrist disorder 
and a left elbow disorder, as secondary to a service-
connected left foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
June 1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
by the RO which denied service connection for a left wrist 
disorder and a left elbow disorder, claimed as secondary to a 
service-connected left foot disorder.

The main body of the present Board decision addresses the 
threshold question of whether the veteran's claims are well 
grounded; the remand at the end of the decision concerns 
further action required by the RO on the merits of the 
claims.

In a September 1999 decision, the RO denied service 
connection for a right knuckle condition, claimed as 
secondary to the service-connected left foot disorder.  An 
October 1999 statement from the veteran's representative may 
be a notice of disagreement with the adverse determination; 
such matter is referred to the RO for clarification and any 
other indicated action.  


FINDING OF FACT

The veteran has submitted competent evidence to show 
plausible claims for secondary service connection for a left 
wrist disorder and a left elbow disorder.






CONCLUSION OF LAW

The veteran has submitted evidence of well-grounded claims 
for secondary service connection for a left wrist disorder 
and a left elbow disorder.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a left wrist disorder and a 
left elbow disorder as a result of a September 1995 fall 
which was due to his service-connected left foot disorder.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995).   

The threshold question in the veteran's claims for service 
connection for a left elbow and for a left wrist disorder is 
whether he has submitted evidence to demonstrate that the 
claim is well grounded, meaning plausible.  If he has not met 
this threshold burden, there is no VA duty to assist him in 
developing the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Evidence on file shows the veteran currently has 
osteoarthritis/degenerative arthritis of the left wrist and 
left elbow.  There is also evidence to the effect that the 
veteran had arthritis of the left wrist and left elbow prior 
to the September 1995 fall.  There is an opinion of record 
which states that the September 1995 fall which was due to 
the service-connected left foot disorder aggravated the 
arthritic condition of the left wrist and left elbow.

The Board finds that the veteran's claims for secondary 
service connection for a left wrist disorder and a left elbow 
disorder are well grounded, meaning plausible, as there is 
medical evidence of a current disability and medical evidence 
which links the disorder to the veteran's service-connected 
left foot disorder. 

The Board allows the appeal to the extent that it finds that 
the claims are well grounded.  This does not mean that 
service connection is granted; rather, the merits of the 
claims are subject to further review, after the remand action 
discussed below.


ORDER

The claims for secondary service connection for a left wrist 
disorder and a left elbow disorder are well grounded; the 
appeal is granted only to this extent.


REMAND

A review of the medical evidence shows that, as part of 
treatment for his service-connected left foot disorder, the 
veteran underwent amputation of the left third toe in June 
1995, and he underwent removal of an amputation stump of that 
toe in September 1995.  Following such procedures, he 
reportedly fell in September 1995 while using crutches, and 
such fall caused injury to his left wrist and left elbow.

In July 1996, a VA examiner stated the veteran had 
osteoarthritis of the hands, left wrist, and left elbow.  The 
examiner stated that although there was no doubt the veteran 
may have contused these areas when he fell, his major 
symptomatology was from the arthritis and not the fall.

In an October 1998 letter, Jean Pierre Michaud, M.D. stated 
the veteran had multiple joint arthritis.  He claimed the 
fall and the resulting increased strain on the joints made 
the arthritis worse with increased pain, swelling, and 
dysfunction.  He stated it should be related to the initial 
condition causing the onset of symptoms.  He opined that the 
veteran's condition to the upper extremity (elbow, wrist and 
fingers) was degenerative in nature and was aggravated by the 
fall and use of crutches.

A VA examiner, in July 1999, stated the veteran may have had 
a transient aggravation of his chronic synovitis and extensor 
hood thickening of the second and third MP joint in both 
hands due to the fall of May or March 1995, but his 
underlying diffuse osteoarthritis had not been affected.

The opinions of record are consistent in stating that prior 
to the September 1995 fall, the veteran had arthritis of the 
left wrist and left elbow joints.  There is a conflict in the 
medical evidence as to whether the September 1995 fall caused 
additional disability to the joints.  In the judgment of the 
Board, additional medical records concerning these joints 
should be obtained, followed by another VA orthopedic 
examination with another opinion on secondary service 
connection.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to identify all VA and non-VA 
medical providers who have ever treated 
him for left wrist and left elbow 
problems (including prior to the 
September 1995 fall, and since then).  
Complete clinical records of all such 
treatment not already on file should be 
obtained by the RO.

2.  After the foregoing, the veteran 
should be scheduled for a VA orthopedic 
examination for the purpose of 
identifying all disability of the left 
wrist and left elbow.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to the etiology of all 
disorders found.  The physician should 
state whether the veteran had a 
disability of the left wrist and left 
elbow prior to a September 1995 fall.  If 
the veteran had a pre-existing disability 
of the left wrist and left elbow, the 
physician should comment as to the 
likelihood that such condition was 
permanently aggravated by the 1995 fall.  
If aggravation is found, the physician 
must clearly identify the increased 
disability attributed to the 1995 fall.  
The claims file should be made available 
to and reviewed by the examiner in 
connection with the examination.  The 
examiner should review and comment on the 
opinions of record regarding the etiology 
of the veteran's left wrist and left 
elbow disorders.

3.  After the foregoing, the RO should 
review the veteran's claims for secondary 
service connection for left wrist and 
left wrist disorders.  If the claims are 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 



